Title: From Alexander Hamilton to William S. Smith, 15 November 1799
From: Hamilton, Alexander
To: Smith, William Stephens


          
            Sir,
            November 15, 1799
          
          I have received your letter of the 12th inst. and am happy to find that your — difficulties are in a fair way to be removed. all the difficulties which you had to encounter The spirit of the troops, the harmony of among the Officers, and the good understanding between the soldiers and the citizens afford give me  great real pleasure—
          W—
          Col. Smith
        